Smith, J.
The Cases of Van Rensselaer v. Hayes (19 N. Y. 68), Van Rensselaer v. Read (26 id. 558), and Main v. Davis and Davis, decided at the last term of this court and not reported, are in point to sustain the judgment in this case. They were actions on similar covenants, brought by the same plaintiff, claiming as devisee under the will of his father, against the assignees of the original covenantors. All the material questions raised by the exceptions in this case were then deliberately considered and decided.
It appears in the present case that one of the points made in support of the motion for a nonsuit, was'that the conveyances proved were deeds of assignment and not of lease, and left no reversion in the grantor; and as the motion was overruled, it is now argued that the - judge decided against the point, and that in doing so he erred. That position is not tenable. The only -decision excepted to is that overruling the motion for a nonátiit, and in that the judge was .right, notwithstanding the point above taken.
*262The opinion expressed by the judge as to the nature of the rents reserved, after he had decided that the plaintiff was entitled to recover, was wholly immaterial, and would r have been so if made during the trial, as the cause was rightly decided on other grounds.
The judgment should be affirmed.
All the judges concurring,
Judgment affirmed.